

117 S1236 IS: Rebuilding Stronger Infrastructure Act
U.S. Senate
2021-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1236IN THE SENATE OF THE UNITED STATESApril 20, 2021Ms. Baldwin (for herself and Mr. Braun) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo require the Secretary of Transportation to develop best practices for incorporating resilience into emergency relief projects, and for other purposes.1.Short titleThis Act may be cited as the Rebuilding Stronger Infrastructure Act.2.Emergency relief program(a)DefinitionsIn this Act:(1)Emergency relief projectThe term emergency relief project means a project carried out under the emergency relief program under section 125 of title 23, United States Code.(2)Resilience(A)In generalThe term resilience means, with respect to a facility, the ability—(i)to anticipate, prepare for, or adapt to conditions; or(ii)to withstand, respond to, or recover rapidly from disruptions.(B)InclusionsThe term resilience includes, with respect to a facility, the ability—(i)to resist hazards or withstand impacts from disruptions;(ii)to reduce the magnitude, duration, or impact of a disruption; or(iii)to have the absorptive capacity, adaptive capacity, and recoverability to decrease vulnerability to a disruption.(3)SecretaryThe term Secretary means the Secretary of Transportation.(b)Improving the emergency relief programNot later than 90 days after the date of enactment of this Act, the Secretary shall—(1)revise the emergency relief manual of the Federal Highway Administration—(A)to include and reflect the definition of the term resilience; (B)to identify procedures that States may use to incorporate resilience into emergency relief projects; and(C)to encourage the use of Complete Streets design principles and consideration of access for moderate- and low-income families impacted by a declared disaster;(2)develop best practices for improving the use of resilience in—(A)the emergency relief program under section 125 of title 23, United States Code; and(B)emergency relief efforts;(3)provide to division offices of the Federal Highway Administration and State departments of transportation information on the best practices developed under paragraph (2); and(4)develop and implement a process to track—(A)the consideration of resilience as part of the emergency relief program under section 125 of title 23, United States Code; and(B)the costs of emergency relief projects.(c)Cost limitationSection 125(d) of title 23, United States Code, is amended by striking paragraph (2) and inserting the following:(2)Cost limitationThe total cost of a project funded under this section may not exceed the cost of repair or reconstruction of a comparable facility unless the Secretary determines that the project incorporates economically justified betterments, including protective features to increase the resilience of the facility..